Title: To James Madison from DeWitt Clinton, 22 January 1807
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 22 Jany. 1807

I had the honor of receiving your letter of the 14th. January.  Enclosed is a copy of my letter to Mr Monroe which will supersede a more particular answer to your communication
I think it will be best to send two of the most intelligent pilots and one or more of the men belonging to the Revenue Cutter besides such Masters of Vessels as witnessed the transaction.  The Revenue Cutter was near the scene of action.
Capt. Manning cleared in the Schooner Columbia on the 20th. Septr. for Algeziras and is now at Cadiz: Capt. Pemberton is on a voyage to St. Domingo and may be expected daily.  The testimony which Capt. Fairchild can give is contained in a memorandum enclosed.  If you conceive his testimony of great importance, Mr Monroe can obtain his attendance from Bourdeaux where he has now gone on a voyage, and where he will in all probability continue during the whole month of March and part of April.
I set out to morrow for Albany and have requested the Collector to attend to the sending on of the Witnesses aided by the advice of the District Attorney.  The Pilots I have Selected to send to England can fully establish the three points stated in my letter to Mr Monroe
